Citation Nr: 0031692	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  94-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a heart disorder as 
secondary to service-connected bilateral varicose veins.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to June 
1966.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision.  

In October 1998, the Board entered a decision in this case, 
denying an application to reopen a claim for service 
connection for a psychiatric disorder, and denying service 
connection for a heart disorder claimed as secondary to 
service-connected varicose veins.  

The veteran then appealed the October 1998 Board decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
July 2000 memorandum decision, the Court vacated and remanded 
that portion of the Board decision which denied the 
application to reopen the claim for service connection for a 
psychiatric disorder (on a direct basis) and which denied 
service connection for secondary service connection for a 
heart disorder.  In regard to the psychiatric disorder claim, 
the Court stated that an evidentiary review supported the 
view that new and material evidence was submitted.  
Accordingly, in the present decision the Board will review 
the issue of service connection for a psychiatric disorder on 
the merits.  

The case was subsequently returned to the Board, and in 
October 2000 the veteran submitted additional evidence.  The 
veteran did not waive initial RO consideration of the 
additional evidence.  Nevertheless, as favorable Board action 
on the issue of service connection for a psychiatric disorder 
is indicated, there is no need to remand the case to the RO 
for its initial consideration of the evidence as to that 
issue.  38 C.F.R. § 20.1304(c).  The issue of secondary 
service connection for a heart disorder, however, will be the 
subject of the remand which follows the decision below.  

[The October 1998 Board decision also denied an increased 
rating for service-connected bilateral varicose veins.  That 
determination was affirmed by the July 2000 Court decision, 
and the matter is no longer on appeal.]


FINDING OF FACT

The veteran has a chronic psychiatric disorder, currently 
diagnosed as bipolar disorder, and such began in service.  


CONCLUSION OF LAW

A chronic psychiatric disorder, diagnosed as bipolar 
disorder, was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1965 to June 
1966.  His service medical records show that on a March 1965 
medical examination for enlistment purposes his psychiatric 
system was clinically normal.  The service medical records 
are negative for diagnoses of a psychiatric disorder.  A May 
1966 treatment note indicates that multiple disciplinary 
actions had been taken against the veteran, and that he had 
hit a petty officer.  On subsequent neuropsychiatric consult 
in May 1966, the examiner noted that the veteran had a 
history of chronic maladjustment and a problem following 
orders, had arguments and fights on several occasions during 
service, and had no secondary symptoms, depression, or 
suicidal ideation.  The diagnostic impression was a 
personality disturbance, passive-aggressive type with 
aggression, with no psychiatric contraindications to any 
administrative action.  On a May 1966 medical examination for 
discharge purposes, the veteran's psychiatric system was 
normal except for a diagnosis of passive-aggressive 
personality disorder, mixed type, with aggressive and 
passive-aggressive features.  

In an October 1972 decision, the RO granted the veteran's 
claim for service connection for bilateral varicose veins.

In an October 1980 medical certificate, a private doctor of 
osteopathy, R. R. Clark, D.O., stated that the veteran had a 
14-year history of depression and had been under the care of 
a psychiatrist for the past ten years.  The diagnosis was 
depressive neurosis. 

In November 1980, the veteran submitted a claim for service 
connection for a psychiatric disorder.  He asserted that he 
had received psychiatric treatment since 1970 when he could 
no longer control himself.

At an April 1981 VA compensation examination, the veteran 
complained of depression which he attributed to abuse by an 
officer during service in 1966, and to the death of a friend 
in 1969.  The diagnosis was manic-depressive illness and 
depression, moderately severe.

In a May 1981 decision, the RO denied service connection for 
a psychiatric disorder, and determined that the veteran's 
current psychiatric disorder was not caused by service or by 
his service-connected bilateral varicose veins.  The veteran 
was notified of this decision in May 1981, and he did not 
appeal.  

Records from the Social Security Administration (SSA) show 
that in a December 1992 reconsideration decision confirming a 
prior denial of benefits, the SSA determined that the 
veteran's overall medical condition did not limit his ability 
to work on any date through March 21, 1985, the date he last 
met the earnings requirement, and that his only disabilities 
at that time were history of neck and leg pain.  The decision 
indicated that the veteran currently had schizophrenia, 
paranoid type, and obesity.  

Several medical records are associated with the December 1992 
SSA decision, which is summarized as follows.  A letter dated 
in January 1981 by a private physician, Dr. W. Tonkonow, 
indicates pertinent diagnoses including marked anxiety and 
depression.  A January 1981 psychiatric evaluation by a 
private physician, Dr. D. Daider, notes that the veteran 
moved from state to state several times, and that the 
veteran's account of being under the care of Dr. W. McCardy 
for 16 years for a psychiatric disorder was literally 
impossible.  Dr. Daider stated that the veteran was very 
inconsistent and difficult to follow, and indicated that he 
"could not think of any formal psychiatric diagnosis.  [The 
veteran] seems to have a personality disturbance . . . 
probably a form of immaturity of his personality."  A 
November 1992 psychiatric evaluation by a private 
psychologist, L. J. Rifner, Ph.D., noted that the veteran 
denied ever receiving psychiatric counseling and then 
reported treatment by Dr. D. McDougall for about three years.  
He also stated he had never been hospitalized for a 
psychiatric disorder.  Dr. Rifner indicated the following 
Axis I diagnoses:  dysthymia and schizophrenia, paranoid 
type, subchronic (tentative).

In a statement received in November 1995, the veteran 
asserted that he had a psychiatric disorder secondary to his 
service-connected bilateral varicose veins.  He stated that 
in 1980, a psychiatrist told him he was chronically depressed 
and that such disorder was caused by his bilateral varicose 
veins and the surgery for such condition.  He stated, in 
part, that in an evaluation for the SSA in 1992, a 
psychologist told him that his bilateral varicose veins, and 
the in-service operation for such disability, were a great 
part of his mental condition.  

By a statement dated in April 1996, the veteran asserted that 
his current psychiatric disorder was incurred during military 
service.

At a May 1996 VA psychiatric examination, the veteran 
reported that he became manic and was hospitalized for manic 
depressive disorder during military service.  He also stated 
he had received outpatient treatment from a psychiatrist, W. 
McCarty, in Georgia since 1970.  He reported smoking two 
packs of cigarettes per day for 30 years and stated he had a 
history of alcohol dependence which was currently in partial 
remission.  He reported that he was hospitalized for a 
psychiatric disorder during service in 1970 and that he had 
recurrent psychiatric hospitalizations in March 1986.  The 
Axis I diagnoses were manic depressive disorder, bipolar 
disorder Type II, active, noncompliance; and alcohol 
dependence in partial remission and nicotine dependence, 
mild.

In a January 1997 opinion, a VA psychiatrist stated that she 
reviewed the veteran's claims file, noting that he was on 
disability for varicose veins and had a history of bipolar 
disorder which was documented to have started in the 
military.  She concluded that his bilateral varicose veins 
did not cause his bipolar disorder.  She stated that, as to 
whether his bilateral varicose veins aggravated his bipolar 
disorder, ". . . there is no evidence to substantiate this 
as well.  Medical illnesses are a stressful situation and as 
such as stressful situation can aggravate mental illness but 
it does not cause it and there is no evidence that the 
bilateral varicose veins are a significant contributor to his 
mental illness."

In a July 1997 decision, the RO denied service connection for 
a psychiatric disorder, both on a direct basis and as 
secondary to service-connected bilateral varicose veins.  He 
appealed the decision to the Board.  

By a statement received in November 1997, the veteran 
reiterated many of his assertions and stated that Dr. Clark 
told him his manic depression was caused by 
"service/psychomotor retardation."

In an October 1998 decision, the Board denied an application 
to reopen a claim for service connection for a psychiatric 
disorder.  He appealed the decision to the Court.

In a July 2000 memorandum decision, the Court vacated and 
remanded, in part, that portion of the Board decision which 
denied the application to reopen the claim for service 
connection for a psychiatric disorder.  The Court stated that 
an evidentiary review supported the view that new and 
material evidence was submitted.  

In October 2000, the veteran submitted additional evidence to 
the Board, which is summarized as follows.  

In a May 1999 private psychiatric evaluation, Wallace 
Shellenberger, M.D., indicated that the veteran sought an 
opinion as to whether his mental disability began while he 
was in the military service.  Dr. Shellenberger stated that 
from the information available to him (several VA notes and 
psychiatric records), from an interview with the veteran's 
brother, and from the evaluation of the veteran, he concluded 
that the veteran met the criteria for post-traumatic stress 
disorder (PTSD) and dysthymic disorder and that the PTSD 
certainly began in the service.  He requested additional past 
records, in order to furnish a more complete evaluation.  

In an October 2000 psychological evaluation report, Omer 
Wagoner, Ph.D., a private psychologist, indicated that after 
reviewing the entire medical record he found that the 
veteran's mental condition, which he said had deteriorated to 
a point where a bipolar disorder diagnosis was given around 
1972 [sic], had its origin during military service.  He noted 
that the veteran was first diagnosed as having a passive-
aggressive personality that gradually developed into 
depressive neurosis and finally into a severe case of bipolar 
psychosis, depressive type, or possibly (as one psychologist 
suggested) into paranoid schizophrenia.  

In an October 2000 psychological evaluation report, Donald 
Jolly, Ph.D., a private psychologist, indicated that after 
reviewing the veteran's complete medical file, including 
service and post-service medical records, he found that 
inappropriate treatment in the military had resulted in 
several physical and mental disabilities.  He stated that an 
original medical problem (peripheral vascular disease) caused 
severe physical limitations, which then resulted in clinical 
depression, mental illness, obesity, sedentary behavior, and 
drug abuse.  He opined that such destructive behavior 
resulted in the veteran's current psychological disorders, 
and noted that in January 1997 a VA examiner conceded that 
the veteran's bipolar disorder started in the military.   

In an October 2000 letter, Charles Rosenbloom, M.D., a VA 
doctor, stated that he had reviewed the veteran's complete 
medical record (i.e., claims folder) and that it was his 
opinion that the veteran suffered from bipolar disorder, 
depressed.  Dr. Rosenbloom stated that the onset of the 
veteran's illness was in 1966 while in the military service 
when he was diagnosed with passive-aggressive personality 
disorder.  He stated that this diagnosis was really the 
beginning of the veteran's bipolar disorder, which was not 
officially diagnosed until 1980. 
  
II.  Analysis

With respect to the issue of service connection for a 
psychiatric disorder, the Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A personality 
disorder is not a disability for VA compensation purposes and 
may not be service connected.  38 C.F.R. § 3.303(c).

The veteran maintains that his current psychiatric disorder 
was initially manifest during his period of active duty (he 
also claims that his service-connected bilateral varicose 
veins caused his psychiatric disorder).  The service medical 
records show that at his discharge examination in May 1966 
the veteran was diagnosed with passive-aggressive personality 
disorder, mixed type, with aggressive and passive-aggressive 
features.  He was discharged from active service in June 
1966, and post-service medical evidence shows that in 1980 a 
private doctor diagnosed him with depressive neurosis.  On a 
1981 VA examination, his diagnosis was manic-depressive 
illness and depression.  A 1992 SSA decision indicated that 
he had a diagnosis of schizophrenia, paranoid type, but 
medical records associated with the decision also showed 
other diagnoses, including marked anxiety, depression, 
personality disturbance, and dysthymia.  On a 1996 VA 
examination, the veteran's diagnoses included manic 
depressive disorder and bipolar disorder.  A 1997 VA opinion 
noted that he had a history of bipolar disorder which 
purportedly was documented to have begun in the military.  

After the July 2000 Court decision, the veteran submitted 
additional relevant medical records, all of which are 
supportive of his claim for service connection for a 
psychiatric disorder.  Dr. Shellenberger opined in 1999 that 
the veteran had dysthymic disorder and PTSD which began in 
service.  Dr. Wagoner, a psychologist, concluded that the 
veteran's mental condition, currently diagnosed as bipolar 
psychosis (or possibly paranoid schizophrenia), had its 
origin during military service.  Dr. Jolly, another 
psychologist, concluded that the veteran's mental 
disabilities were rooted in inappropriate treatment of the 
veteran during service.  Finally, a VA doctor (Dr. 
Rosenbloom) opined after reviewing the entire claims folder 
that the veteran had bipolar disorder (depressed) which began 
in 1966 during military service with a diagnosis of passive-
aggressive personality disorder.  

The medical evidence shows the veteran was diagnosed with a 
personality disorder in service, and a number of years after 
his service he was diagnosed as having various acquired 
psychiatric disorders.  Not until after the Court decision in 
July 2000 did the veteran submit several medical opinions 
which favor his claim that his current psychiatric disorder 
was initially manifest during military service.  Of 
particular note is the October 2000 opinion of a VA doctor 
who reviewed the entire claims folder and related a current 
diagnosis of bipolar disorder to service, indicating that the 
mental disorder diagnosed as a personality disorder was 
really the beginning of the current bipolar disorder.  The 
Board notes that if the only mental disorder in service was a 
personality disorder, service connection for such would be 
precluded by 38 C.F.R. § 3.303(c), but the VA doctor believes 
that the current bipolar disorder was also present (but not 
diagnosed) in service.  It appears that, while the precise 
diagnosis of the underlying condition has varied, the veteran 
has a chronic psychiatric disorder, currently diagnosed as 
bipolar disorder, which began during active duty.  The Board 
therefore concludes that the veteran's acquired psychiatric 
disorder was incurred in service, warranting service 
connection.


ORDER

Service connection for a chronic acquired psychiatric 
disorder, diagnosed as bipolar disorder, is granted.

REMAND

The remaining issue on appeal is service connection for a 
heart disorder as secondary to service-connected varicose 
veins.  In its July 2000 decision, the Court remanded this 
case to the Board partly because of an agreement by both 
parties that a remand was necessary in order to obtain 
specified medical records that may be relevant to the 
veteran's claim for service connection for a heart disorder 
as secondary to service-connected bilateral varicose veins.  
It was noted that in an April 1996 letter Dr. Shadhwani, who 
diagnosed the veteran with coronary artery disease and 
congestive heart failure, indicated that he saw the veteran 
in his office and that the veteran was admitted to Dunn 
Memorial Hospital.  The Court indicated that there was no 
evidence that an attempt to obtain these medical records was 
ever made.  

After the Court decision, the veteran submitted additional 
private and VA medical evidence dated in October 2000 (i.e., 
records and statements from Dr. Jolly and Dr. Wagoner), in 
support of his claim for secondary service connection for a 
heart disorder.  The veteran did not waive initial RO 
consideration of the additional evidence, and thus the Board 
must remand the issue of secondary service connection for a 
heart disorder to the RO for its initial consideration of the 
evidence and, if the benefit remains denied, inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§ 20.1304.  On remand, the veteran may also submit any other 
additional evidence and argument to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Moreover, on remand the RO 
should perform any other development indicated by the 
Veterans Claims Assistance Act of 2000, which was enacted 
after the Court decision in the present case.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain copies of all 
medical treatment records concerning the 
veteran's heart disorder from Dr. 
Shadhwani and Dunn Memorial Hospital, as 
specified in Dr. Shadhwani's April 1996 
letter, for association with the claims 
folder.  

2.  The RO should also perform any other 
development indicated by the Veterans 
Claims Assistance Act of 2000.

3.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a heart disorder as 
secondary to service-connected bilateral 
varicose veins.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


